Case 1:20-cv-00259-UNA Document1 Filed 01/31/20 Page 1 of 38

AO 242 (Rev 09/17) Petition fora Wnt of Habcas Corpus Under 28 USC § 2241

UNITED STATES DISTRICT COURT

for the

)
) Case: 1:20-cv-00259
Wnelte Sino Vee” Or} Assigned To : Unassigned
Petin WAIS ) Assign. Date : 1/31/2020
Description: Habeas (2255 (G-DECK)

Gooale wy) She Liat dda) | Ak CV {uo
PETITION FOR A WRIT OF ea eng URDERY S.C ‘i yee i

Personal Information

1. (a) Your full name: WAAR 4 IANOeh ¢ NG

(b) Other names you have used: \

Savy
SIC Nicki
2. Place of confinement:

2 ni Are ou re tots es DETHL CONE
acne chon leit ial

b er cau
Arg you currently:
pretrial detainee oe for trial on criminal wa sc

erving a sentence (incarceration, parole, probation, etc.) after no veeeen, convicted of a crime

| Cue

If you are currently serving a sentence, provide:

(a) Nam hia of court th | r tenged a A
VAY AE n Ae ih Wzalt Lease: se : ,
AR neg i fake Or
Other fexpi
a seteel BS us \Wu i slg ee scat an ae
Be We RR ner a Be
HE i HN ‘ me valet
Se CAA et ae

Ho TS ie 1 aid ut, cre ison or parole authorities (for example,

revocation or calculation of good time credits)

  

 
     

|

 
 

‘ , Case 1:20-cv-00259-UNA Document1 Filed 01/31/20 Page 2 of 38

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U S.C. § 2241

 

O Pretrial detention
CImmigration detention

OPetainer

Noite validity of your conviction or sentence as imposed (for example, sentence beyond the statutory
maximum or improperly calculated under the sentencing guidelines)

Disciplinary proceeding

 
    

 

6.

    

     
 

(a) oer locatien of the

Lop wootd \Ahaley Court \
(b) Dock DoE tc
c), Decistfon or acti

a

\\ Date of he 4 WA | or action: oh

a y or ict
b

 
  
  
 

     

 

  

be) PTL

te | eu Hi nler ¢ ue ott iets yell phuce
WARY

Did you appeal the heenica thes file a grievance, or Mm an administrative remedy?

es CINo
(a) If “Yes,” provide:

   

Name of the ‘Ooo ney, or court:

Courts wee, At A. + LOW Oe -¢

L-Onoes @) is rua ra ‘al io Rte

(3) Docket number, vase number, or or opinion ‘number:

 

(4) Result: ee
(5) Date of result: °
(6) Issues raised:
ae soa e cee ee pas ee _
(b) If you answered “N 0, , explain why you did not appeal: Oo oN ; - -

Z< - .

8. socons focal o a

After the first appeal, did you file a second appeal to a higher authority, agency, or court?
Yes OWNo

Page 3 of 9

 
 

' Case 1:20-cv-00259-UNA Document 1 Filed 01/31/20 Page 3 of 38

AO 242 (Rev 09/17) Petition for a Writ of Habeas Corpus Under 28 USC § 2241

 

(a) If “Yes,” provide:
(1) Name of the authority, agency, or court:

(2) Date of filing:

(3) Docket number, case number, or opinion number:
(4) Result:

(5) Date of result
(6) Issues raised:

9. Third appeal
After the second appeal, did you file a third appeal to a higher authority, agency, or court?
Yes No
(a) If “Yes,” provide: . —
(1) Name of the authorityagency, or court:

(2) Date of filing:
(4) Result:

(5) Date of result:
(6) Issues raised:

 

(b) If you answered “No,” explain why you did not file a third appeal:

10. Motion under 28 U.S.C. § 2255
If this petition, are you challenging the validity of your conviction or sentence as imposed?

Yes ONo
If “Yes,” answer the following:
(a) Have you already filed a motyon under 28 U.S.C. § 2255 that challenged this conviction or sentence?
Yes No

Page 4 of 9

 
‘ Case 1:20-cv-00259-UNA Document1 Filed 01/31/20 Page 4 of 38

AO 242 (Rev. 09/17) Petition for a Writ of Hoan Crp Unde 28 US.C. § 2241

11.

If “Yes,” provide:

(1) Name of court:
(2) Case number: :
(3) Date of filing:
(4) Result:

(5) Date of result:

(6) Issues raised:

 

(b) Have you ever filed a motion in’a United States Court of Appeals under 28 U.S.C. § 2244(b)(3)(A),
seeking permission to file a sgcond or successive Section 2255 motion to challenge this conviction or
sentence?

Yes No

If “Yes,” provide:
(1) Name of court:
(2) Case number:
(3) Date of filing:
(4) Result:

(5) Date of result:
(6) Issues raised:

(c) Explain why the remedy, \der 28 U.S.C. § 2255, tho at or ineffectivd to chaNenge cy +

 

Vs

   
 

    
   

Appeals of immigration proceedings

 

Does this case concern immigration woe uth ) Q |

Yes ONo 4 M98 |
If “Yes,” provide: LAU wh v ae a

(a) Date you were taken into immigration custody: ali 90+

(b) Date of the removal or reinstatement order: Dols wwiloud, . 1

(c) Did you file an appeal with the Board of * ake seme Weg

0 Yes No to
(Woodie rasa

 
, Case 1:20-cv-00259-UNA Document1 Filed 01/31/20 Page 5 of 38

AO 242 (Rev 09/17) Petition for a Writ of Habeas.Corpus Under 28 U.S.C. § 2241

 

12.

   
    
    
  
  
   
 
     
 

If “Yes,” provide:
(1) Date of filing:
(2) Case number:
(3) Result:

(4) Date of result:
(5) Issues raised:

(d) \y you appeal the decision to the United States Court of Appeals?
Yes
If “Yes,” provide:
(1) Name of court:

(2) Pate of filing:
Coe (3) ase n AGS -

(4) Result: \ a
(5) Date of result:
(6) Issues ae .

 
 

 

Other than the appea
raised in this petition?
(Yes No
If “Yes,” provide:
(a) Kind of petition, motion, or application: OL tof
(b) Name of the authority, agency, or court:

SEL MCE a RPS
(c) Date\of filing: ~ VA Cc

er:

(d) Docket number, case number, or opinion nu

    

{e) Result: 7
(f) Date of result:
(g) Issues raised:
 

Case 1:20-cv-00259-UNA Document1 Filed 01/31/20 Page 6 of 38

AO 242 (Rev 09/17) Petition for a Writ of Habeas Corpus Under 28 USC. § 2241
Grounds for Your Challenge in This Petition

13. State every ground (reason) that supports your claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the
facts supporting each “rath Any i arguments must be submitted in a separate memorandum.

mn D ONE:
Kaa tp
ty a
ae ee At v at \UL

oid
fe i

 
  
  
 
 
   
  
  
 
 
  
 
  
   
 
 
 

\

YY Didys i his Ground ne in all appeals Lye. eravailable to you?
ONo

GRO wo
i: ae, Act eee
ahudeus wr argolt
(a) TAS WA ‘acts (Re brief. Do Rot cite w. 3
he \ et ok Vig. |
Ah oy
he WU you present\Grount Two in all appeals that were available to, <i

Yes

   
 

  
 

 
 
 

GROUND T

usher

ma Supports facts a \ uP

   

      
  

(b) Didyyou present Ground Three in all Pisa that were VU to you?

— (Yes suk
eg liat cy a VOLOH CUUS a
A es

wee

 
 

Case 1:20-cv-00259-UNA Document1 Filed 01/31/20 Page 7 of 38

Ty t R he adohic a ghar a ati
VAN 2 |
eee ae a a Hat en

et ng fa

SUONOLA|
\ cs ae vod Ni dh
ESR oh

o. \x ony a sent iY ou Dee u? | 3 O ee { ih

Is that w vailable to you?
at you did not pre als that were available to you, explain w you did
| oo othe ol a hoe
ch COATIN GY aaucb ie
AVALOS HAD WOW

 

 
 
  

 
  

 
     

 
  

Or
f) eae

Feastrn Ws il
si RRR ao AE Cts sie a Ae
ee et col at sie Ovolor a Aas :
WOLKE Q Qo OU (TS,
oe hove hve oo Sat thee is to te

Pogue nade Yau google od

Cw Vr wth WL Meee urods no l
ne bug d van mtd
soe yy VLU sin e UV

ee ia ec vay (UW net
Ate fe rN yea ung we thee ve ‘

Ve i ti
ein vi SS ag Hepa
ae Gee AN i

 

 

 
 

Case 1:20-cv-00259-UNA Document 1 Filed 01/31/20 Page 8 of 38

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U SC. § 2241

 

Declaration Under Penalty Of Perjury
—

CHCRE BSR reerevo EEN SOc HH Ah XL

I declare under penalty of perjury that I am the petitioner, I have read this petition or had it read to me, and the
information in this petition is true and correct. I understand that a false statement of a material fact may serve as the basis
for prosecution for perjury.

oe QA MOL Honor, Stutebo Ph p

Signature of Petitioner

     

Signature of Attorney or other authorized person, if any

Page 9 of 9

 
 

Case 1:20-cv-00259-UNA Document1 Filed 01/31/20 Page 9 of 38

AO 24] (Rev 09/17)

PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF
HABEAS CORPUS BY A PERSON IN STATE CUSTODY

3
United States District Court District: Col Gato

Name (under which you we

WAR \ De “Ole Note o. tENPy ASC CATO
aie we eas WeN a0 Fovlcg Pri ogy

Petitioner (include the name er fer whi ch you were ¢ ‘Oe my thor Roeun g vrai Wa
He ONC NSA doug dtr sat aul tee ,

\ widen

The Attorney General of the State of: OR KOR Wen. Kh\or id Au; Lic CL ES/e Q

 

 

 

 

 

 

 

  
 

  

 

 

PETITION

I. Nand 0 Name and location of court that entered the judgment of conviction cf are challenging:

Oalovasebuinge BS tack 0-10 | of
va aN soak Ali a ae
ea ae uit ae at is

N

en a Ces: aT age te a

a «ole \ QS \WCous | oud Q \yours wd 8
ro Tae '

- w&

In this case, were you convicted on more than one count or of more than one crime? Vie lo 4 ANG

e all crimes Wy ud to and sentenced in this case: if nige

SNE Ai shud ove hg th
Q shod  - Ol hey the da

“Rbltre

Rie jee jpg to \ie wy

Not guilty Nolo ace (no contest)

lis
WL wud
ol Hurce Toderypee Guilty (4), Insanity plea
OQ

‘

ay

in

6.

Page 2 of 16

 
 

Case 1:20-cv-00259-UNA Document 1 Filed 01/31/20 Page 10 of 38

ale fo pi Saat at Bi Si
tea HN

Se

 

Jury QO Ju nt \
Wr, a pretrial hearing, trial, or a pos aa 1 Hue |
Wr Y oe DALENY
8. Did you appegl from the judgment of conviction?
ree
9. If you did appeal, a cae
(a) Name of co Cour ei oan ge
(b) Docket ve r (if you Ah ‘
ma seh, a i. — ny
(d) Date of result (if you know): eu Lovee i
(e)C “he. J 0. \\

(diye nds raised: nae tet

 
 
  

Sou

‘ ahswer t i

" ‘
= : an (ag Ate

 
 

Case 1:20-cv-00259-UNA Document1 Filed 01/31/20 Page 11 of 38

AO 241 (Rev. 09/17)

(4) Date of result (if you know): / / ; —[| —

(5) Citation to the case “| ou know): —{ ;o

(6) Grounds raised: We Lye op As: asa + ule
\\ oes " v ok ue Ww

   

. —
(h) Did you file a petition for certiorari in the United States Supreme Court? Wot 2 es kqe
QV
If yes, answer the following: of Lhe ay a
ey | (2 ok
(1) Docket or case number (ity you Know): ‘\ CQ Q

\

(2) Result: (

 
  

(3) Date of result (if you know): —-————
(4) Citation to the case (if you know):

10. Other than the direct appeals listed above, have you previously filed any other ee or motions
N

concerning this judgment of conviction in any state court? 0 Yes o
1. If your answer to Question 10 was "Yes," give the following information:
(a) (1) Name of court:

(2) Docket or case number (if you know): ~~

   

*

(3) Date of filing (if you know):
(4) Nature of the proceeding:

(5) Grounds raised:

 

(6) Did your y a hearing where evidence was given on your petition, application, or motion?

O Yes

nae mg aa aahige qh uct f

 
 

Case 1:20-cv-00259-UNA Document 1 Filed 01/31/20 Page 12 of 38

v
AO 24] (Rev. 09/17)

(8) Date of result (if you know): ; ty. 1

(b) If you filed any second petition, application, or motion, give thé same informatio Au Ve gt lougt

(1) Name of court: POLE

(2) Docket or case number (if you know):

(3) Date of filing (if you know):

(4) Nature of the proceeding:

(5) Grounds raised:

 

‘

(6) Did you wi a hearing where evidence was given on your petition, application, or motion?
O Yes Kio

(7) Result:

(8) Date of result (if you know):

(c) If you filed any third petition, application, or motion, give the same information:

(1) Name of court:

(2) Docket or case number (if you know):
(3) Date of filing (if you know):
(4) Nature of the proceeding:

(5) Grounds raised:

Page 5 of 16

 

 
 

Case 1:20-cv-00259-UNA Document1 Filed 01/31/20 Page 13 of 38

AO 241 (Rev, 09/17)

    

(6) Did you Vase hearing we evidence was given on your petition, application, or motion?

Q QV
oo 2h phe wage
(8) Date of result (if ou = tou Nae NOON iy OM
(d) Did eens Nea i i
or motion? WA DY wy Que
(1) First petition: Yes O No

(2) Second petition: © Yes ZK No
(3) Third petition: © Yes ye No

O Yes

“ue

a

  
 

oF

(e) If you did not appeal to the highest state court having jurisdiction, explain why you did not:
\ wor ba QUs_- WO \ Barr ogg cg eS OVLULOL -

12. For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
supporting each ground. Any legal arguments must be submitted in a separate memorandum.

CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available

state-court remedies on each ground on which you request action by the federal court. Also, if you fail to set
forth all the grounds in this petition, aw may be Ke from ara dditional grounds at a later date.

GROUND ONE: au c aX\\e te aw Ge unload,
Yoru NES , (Suite Lod adda, Vu arty AL Ny
(a) Supporting facts (Do not argte or cite law. Just state the Nae facts that support your claim.):

 

   

 

     
 

  
 

   

AN did not exhaust your “Y emedies on Grotnd t explain nh

Vi, on

aka : Rea

  

\ Page 6 of !6

 
 

Case 1:20-cv-00259-UNA Document 1 Filed 01/31/20 Page 14 of 38

AO 241 (Rev. 09/17)

(c) Direct Appeal of Ground One
(1) If you appealed from the judgment of conviction, did you raise this issue? Yes O No
(2) If you did not raise this issue in direct appeak explain why:

a

 

(d) Post-Conviction Procéedings:

(1) Did you rajSe this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
Yes { No

(2) If your answer to Question Le, is "Yes," state:

Type of motion or petition: al idk AAU e Cou \O Woyeny
ae \n n of the court where the motion or petition\was filed:
Secu WHA AU
Obit e case 43 ou ob X KH)

cri ~ ae sed te adh lola CLL (L

 
 
    

Ce a sila
~ CH

(3) Did you receive a hearing on your motion or petition? Von Od

s oO No

(4) Did you appeal from the deniai of your motion or petition?
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? Yes tf No

(6) If your answer to Question (d)(4) is "Yes," state:
Name and location of “dwitonine. was filed: Last gh St : gore

Docket or case number (if you know): \\ at

oa
Date of the court's decision:

   
   

Result (attach a copy of the court's opinion or arder, if available):

"explain why you did not raise this issue:

    

 

(7) If your rom Question (aya) or + Question (d)(5) i is "No,"

ae

  

Page 7 of 16

 
 

Case 1:20-cv-00259-UNA Document1 Filed 01/31/20 Page 15 of 38

AO 241 (Rev 09/17)

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

Xi to exhaust your ‘ remedies on Ground One: Lt {dean bod dloac * 5 ‘ae

Ge

AS SAAR ha f
ie Two: ey iv oy qu oh PheAaeatl O urine}

(a) ‘\ orting \ s (Do not argue A ite MN \ state the specific er s that por your claim. \

ahi ( | Salts ic

«

[ens ae LUJALE Mot Wo ee ate

 
    
  
   
 
      
  
 

(b) If you did not exhaust ae state remedies on Ground Two, explain why:

sgn tu
Manes i ri

(c) Direct Appeal of Ground\Two:

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a pogt-conviction motion or petition for habeas corpus in a state trial court?

O Yes O No

(2) If your answer to Question (d)(1) is "Yes,"

Type of motion or petition:

Name and location of the court wherg’the motion or petition was filed:

Docket or case number (if you know):

Page 8 of 16
\ .

 
 

, Case 1:20-cv-00259-UNA Document1 Filed 01/31/20 Page 16 of 38

AO 241 (Rev 09/17)

Date of the court's decision: >

   

Resuit (attach a copy of the court's opinion or onder, if available):

(3) Did you receive a hearing on your motion or petition? O Yes O No

(4) Did you appeal from the denial of your motion or petition? Ol Yes O No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue inthe appeal? O Yes O No

(6) If your answer to Question (d)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

  
 

Docket or case number (if you know):
Date of the court's decision:

Result (attach a copy of the court's opinion orérder, if available):

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Two :

  

GROUND THREE:

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

“

 

| Page 9 of 16

 
 

Case 1:20-cv-00259-UNA Document 1 Filed 01/31/20 Page 17 of 38

AO 241 (Rev. 09/17)

}

(b) If you did not exhaust your state remedies on Ground Three, explain why:

(c)

(d)

\Q id you recey¥e ah
BRS Inve i otha

 

Direct Appeal of Ground Three:

(1) If you appealed from the judgment of'conviction, did you raise this issue? O Yes 11 No

   
  

(2) Lf you did not raise this issue in your dirgct appegl, explain why:

Post-Conviction Proceedings:

(1) Did ydu raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
VV. O No

(2) If your answer to Question \altocse, is "Yes," ne

Type of motion or petition:

  
  
   
  
 

Kou. and location of the court Vibletenss the motion or petition Was KO
Docket or case vam af you know): hk re
Date of the court's decision: QU 8

Result (attach a copy of the court's opinion or a V Is 5

y Eyed Us

  
   
 
  

= OR same
Rypcaig WSs ur mot Rubric es O No
(S) we your “een (is (d)(4)Ms "Yes," did you raise this issue in the appeal? Yes O No

(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal A filed: Nishne k Gout
bot w ux i L Ne

  

Se
<8
eS

  

Docket or case number (if you kno

pu orrecons dein $Y UQNOA trol, Mnooet uw eas
Result (attach a copy of the court's opinion or order, if Le Wee pol "
ye (usc WW ER,

 

| \ Page 10 of 16

 
 

. Case 1:20-cv-00259-UNA Document 1 Filed 01/31/20 Page 18 of 38

AO 241 (Rev. 09/17)

(7) If your answer to Question (d)(4) or Question (d)(5) is No," explain why you did not raise this issue:

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, Cour remedies, etc.) that you

have used to exhaust your state remedies on Ground Three: uae fc hou

GROUND AMS

   
  

 
  

   

b) If you did 1

\ QA

Ye sie state remedies on Ground Four, explain why:

(c) Direct Appeal of Ground Four
(1) If you appealed from the judgment of conviction, did you raise this issue? iv es 1 No

(2) If you did not raise this issue in your direct appeal, explain why:

(d) Post-Conviction Proceedings:

(1) Did you raise’this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
Yes 1 No

(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition: N SOCKS Ly Qo

Page 11 of 16

 
 

Case 1:20-cv-00259-UNA Document 1 Filed 01/31/20 Page 19 of 38

AO 24] (Rev 09/17)

  

Docket or case number (if you know): AX

Date of the court's decision: QQ. \ QQ\

Result (attach a copy of the court's opinion or order, if available): 0 \ Les

(anand Ate oese deci a
v4 |
(3) Did you receive a \t on your motion or petition? 0 He S” i) y O Yes th Lunt

{4) Did you appeal from the denial of your motion or petition? oO /Yes O No

     
 

(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? Yes O No

(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal t filed: (out ot Lick Cou, Ape ian
REET og. case number + (if ert

sign et V ad
Result (attach’¢’co Out $ opinion or order, “Ee

v2 Vo

 
     
    

  

Moai (Gr

(7) Moor CAR Question (d)(4) or Question or A is 4 " ” explain why you did not raise this issue:

(e) Other Remedies: Describe any other procedures (such as Vv cod admjnistrative reme alo etc.) that you
have used to exhaust your state remedies on Ground Four: ctl we lust

a

Page 12 of 16
 

. Case 1:20-cv-00259-UNA Document 1 Filed 01/31/20 Page 20 of 38

AO 241 (Rev 09/17)

13. Please answer these additional questions about the petition you are filing:
(a) Have all grounds for relief that you Wa raised in this petition been a to the highest state c
having jurisdiction? O Yes vo hae 1400 this Udo _
If your answer is \ hy which grounds have not been so ne Oa 1 \ our A ae not
SF al them: KYL QO rh rail
WB iw bus ¢
i a gl

 

(b) Is there any ground in this petition that has not been presented in some state or federal court? If so, which

Kr or grounds have not been presented, and state your reasons for not presenting them:

AN ro sts pee IG cred

14. Have you previously £ filed any type of

 

that you challenge in this petition? Yes C1 No
If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, the issues

raised, the date of the court's decision, and Ve for each petition, application, or motion foak oh Attach a copy

of any court opinion or “We if available. hewe WAC ‘\ ad \ \

  
 

pee TN : -- - - ee ee
ce

 

1S. Do you have any petition or appeal! ros (filed and not decided yet) in any court, either state or federal, for

the judgment you are challenging? Yes [1 No

If "Yes," state the name and locatio r the court, - docket or case number, the type of proceeding, and the issues

rise USK Q AGC ASU |
et okt. WAY UL tye bon ae
wy

we ey ten Pee

 

Page 13 of 16

 
 

Case 1:20-cv-00259-UNA Document1 Filed 01/31/20 Page 21 of 38

AO 241 (Rev 09/17)

16. Give the name and address, if you know, of each attorney who represented you in the following stages of the

judgment you are sexe
(a) At preliminary hearing: ( . OC ' re. AT,
cea 2 te Taha eho “el ey
(b) At arraignment and plea: LO yx 0
| iw WN cg lsc uk shots
mo sere of Court \" aod

(d) At sentencing:

  

(e} On appeal:

(f) In any post-conviction proceeding:

 

4 \

(g) On appeal from a you in a post-conviction proceeding:

17. Do you have any oa to serve after you complete the sentence for the judgment that you are
challenging? Yes O No

Coy, If so, it name uss location of court Of im Aw e oe sentence you will 0 e in the future:

eats Dig ou oto Logs
ore nna bo
eh Wek ngs Yeates Oe ea Mee ie

(d) Have you filed, wt plan to file, any petition wh itondes Ore
Yes © No

 

  
      

future?

18. TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

he one-year ve Teton as contained in ok U.S.C. § 2244 yok oot not bar your dae *

   
   
 

. Case 1:20-cv-00259-UNA Document 1 Filed 01/31/20 Page 22 of 38

AO 24] (Rev. 09/17) \

  
 

yeh oe a ad

a

      

 

* The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C. § 2244(d) provides in
part that:

QQ) A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

(A) the date on which the judgment became final by the conclusion of direct review or the expiration
of the time for seeking such review;

(B) the date on which the impediment to filing an application created by State action in violation of
the Constitution or laws of the United States is removed, if the applicant was prevented from
filing by such state action;

(C) the date on which the constitutional! right asserted was initially recognized by the Supreme Court,
if the right has been newly recognized by the Supreme Court and made retroactively applicable to
cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.

Page 15 of 16
 

° Case 1:20-cv-00259-UNA Document 1 Filed 01/31/20 Page 23 of 38

AO 241 (Rev 09/17)

(2) The time during which a properly filed application for State post-conviction or other collateral review with
respect to the pertinent judgment or claim is pending shall not be counted toward any period of limitation

under this subsection. } uch Cy \y a COUL
2 US (WL An

mod

VoSp"' Y OL and
Signaturt of Attomey (if any

  
  
 

Therefore, Van asks \ the Court grant the following relief:

van eee to wh) i Oe may entitled.

I declare (or certify, verify, or state) under penalty of perjury that the-foregoing is true and correct and that this Petition for

    
 
   
  

ia “ an “By was rol the prison mailing syst mon p QQ. ANQ (month, date,
ico Ria Oia

\
a C&P ANN |
‘Aly te mn SAAC es : |

oie ade duh Ma

If the person signing is not petitioner, state relationship to petitioner and explain why petitioner is not signing this petition.

   

  

 

| Page 16 of 16
Case 1:20-cv-00259-UNA Document1 Filed 01/31/20 Page 24 of 38

AO 243 (Rev. 09/17)
MOTION UNDER 28 U.S.C. § 2255 TO VACATE, SET ASIDE, OR CORRECT

SENTENCE BY A PERSON IN FEDERAL CUSTODY

 

United States District Court | District

wee AUN donc Ral
Place of Confinement: ‘ut od, Cte l0S Cou re Prisonet No.: te A G0

aa Krank ERICA nao iclude name under which ¢ Kh
aust dios Mion Goct\e Cou. USC-OuLcl alts

MOTION

 

 

 

 

 

 

 

 

1. (a) Name EN location of Obs, which "Oy the jud Wy of conviction we are chall age 5

alte hg ry Les
__—— ( ah al om umber
AW aM ate pee yo betel

of th
a pl ii Hie
3. Length of sentence: ot ea OC on
4. Nature of crime sy " s) ie su a

ae Be ee
alte chal Ge

wrote | av oat ULE |

5. (a) What was your phea?/ (Check one) |
(1) Not guilty (2) Guilty [| (3) Nolo contendere (no contest) [|

id ih

   

6. (b) If you entered a guilty plea to one count or indictment, and a not guilty plea to another count or indictment,

qh did iN plead guilty to and what did mot plead | guilty to?
‘ua ahh Coop eee ad Ww Qt,
ty poet aa

ue
KC
( +)

a Ea Ueiatiee aug oe

6. If you went to trial, what kind e trial did you h

 

7. Did you testify at a pretrial hearing, trial, or post-trial hearing? Yes [] volt] ti W £ yr
be Lu |

lV hoo Spa hss Bi

 
 

Case 1:20-cv-00259-UNA Document 1 Filed 01/31/20 Page 25 of 38

AO 243 (Rev 09/17)
8. Did you appeal from the judgment of conviction? Yes No [|

9. Ifyou did appeal, answer the followin of tahioucl /\nxiwo,

(a) Name ofcourt: | 4S Pe Hehuck. Cour TD,

(b) Docket or case number (if you know): Yoh i L AMY

(c) Result: | ue gpl Winey

(d) Date of result (if you 1 know):
0 Citation to the case (ifyou know):

Asers
ed Ag cts

AMY MS
‘ Ne WN) n Daa | ne We
VAQ\25 WS

\ raft
shen a poli ion fb tr , tea en hae

Uaigoct § Aud WO.

  

Vie raised:

  

If “Yes,” answer the en
(1) Docket or case number (if you now
(2) Result: Bo a

 

(3) Date of result (if you know):
(4) Citation to the case (if you know):
(5) Grounds raised:

C

10. Other than the direct appeals listed above, have you previou \ filed any \ motions, in vt r application

conctyni emi of h iction jn any. cou she

: EER tt te uf

Ge SF i oO a 2 a fe

II. De Bok Shestfane w \ aN rt an DN a Q

(a) Wb of ai a ee

Toca Bea OF woth umbd} i He oun
‘o Date of mune (if you mom nis Ni A sg
aanrnt tig
Rigo, Ut

itis bi ute |
iy gesop 13
me hae od

    
   

tae “eh

  

 
 

, Case 1:20-cv-00259-UNA Document1 Filed 01/31/20 Page 26 of 38
ish el q wid a et bs
LUSNLO SULFUL 7
haw to , \Wwe we Man Ma hark ULL Lad CUL
ve xt A uN Ww Q

Corl We Mun sever oulbutieuL \e Wu
Noun Ag

AO 243 (Rev. 09/17)
(4) Nature of the proceeding:
(5) Grounds raised:

  
    
  

 

tf

(6) Did you receive a hearin here sen was ; given n wt motion, p tition, or Atl)

ication?
(7) aesule UI " ae at Wo . eld Ny hu hl

(8) Date of result (if you know): "Wh A we lw
(b) If you filed any second motjon, petition, or me LS the same say
(1) Name of court: Neh wick Cou. hy Dogrbusaut ire oe he

(2) Docket of case number (if you Lou.

(3) Date of filing (if you know):

(4) Nature of the proceeding:

(5) Grounds raised: 7 \

(6) Did you receive a st evidence was given on your motion, petition, or application?

Yes [| No

(7) Result:
(8) Date of result (if you know):

(c) Did you appeal to a federal appellate court Kaving _, over r the action taken on your motion, petition,

or application?
(1) First petition: ve vol] " ah ie \ je cy
L Cole

(2) Second petition: Yes []

Xi If you did not >t appeal from the action on any motion, pe te ap aN lain mi ly
uN \ \ UA

Wh ' Page 4 of 13

 
     

WL

be

 
   
Case 1:20-cv-00259-UNA Document1 Filed 01/31/20 Page 27 of 38

AO 243 (Rev. 09/17)

12. For this motion, state every ground on which you claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
supporting each ground. Any legal arguments must be submitted in a separate memorandum.

GROUND ONE: Aoihag a jt o Cou us

np NKR LOU AS
(a) Supporting facts . ot a argue or cite law. Just . a specific fagts CL vm rt adh (o.yt {

Now K
\SWS ay i sae im ah \\ “i ran acl lo
an nia 4 shu \ GUC LS i ale h +} a

eh ne Males \ Wolk aed wu

“a Wwe ub Yo a aie Lathe.

Vet ty
(b) Direct Appeal o round One:
(1) If you tppgaled from the judgment of conviction, did you raise this issue?

 
     

tL PMUSK) aliith
Yes No[_|

(2) Ifyou did not raise this issue in So explain why:

(c) Post-Conviction Proceedings:

(1) Did you\vaige this i NI in any post-conviction motion, petition, or application?
os

(2) If you answer to x (c)(I is srk state:

Type of motion or petition: +b Coy, Aa

Name and location of the court GU Do we oO

netitio |
AYU touts GUS sag
Docket or case number (if you iG yt \

  

Date of the court’s decision:

Result (a tach hed of the an so ci or order, if Wee hn a
Aus aul Lok vouIital iy Cou 1
(3) Did Niven a hearing 9 : your motion, petition, or application? :
Yes [| No
Lid Page 5 of 13

N

    

 
 

Case 1:20-cv-00259-UNA Document1 Filed 01/31/20 Page 28 of 38

AO 243 (Rev. 09/17)
(4) Did you appeal from iva of your motion, petition, or application?

Yes [| No

(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?

Yes (YJ No
a Ihe cou ous
V Mart of Noel st Ne (onal os ed ‘he Gd
(6) If your answer to Ouestisn (c)(4) is ” state: | \

led: a

Name and location of the court where the appeal was fi

Doct’ or case number (if you know):
—_——eeN

Date of the court’s decision: ¢ V \

Result (attach a copy of the court’ S$ opinion or order, if f available): “

AW \

(7) If your answer to Questio “\ or Question (c)(5) is “No,” explain why wy ot appeal or raise this

issue: Ttupoa i Ve lows uhhas Guth | WG |

     

GROUND Two:

(a) Supporting facts (Do not argue or cite law.* Just state the specific facts that support your claim.):

(b) Direct Appeal of Ground Two:

(1) If you appealed from the judgment of conviction, did you raise this issue?

Yes [| No [|

W Page 6 of 13

 
 

Case 1:20-cv-00259-UNA Document1 Filed 01/31/20 Page 29 of 38
AO 243 (Rev. 09/17)

(2) If you did not raise this issue in your direct appeal, explain why:

~ Ny A

es

(c) Post-Conviction Proceedings:
(1) Did you vw issue in any post-conviction motion, petition, or application?

Yes No [|
(2) If you answer to Question (c)(1) is “Yes,” state:
Type of motion or petition: \ NOC IS Va
Name and location of the court where the motion of petition was filed:

LOA santikek ( sit dash sg

Docket or case number (if you bork

Date of the court’s decision: as aod
BGI NC :

Result (attach a copy of the court’s opinion or order, if availa

(3) ‘Did you re receive a een on . your motion, petition, ¢ or sr application?

Yes []

(4) Did you appeal from the denial of your motion, petition, or application?

Yes [| No

(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?

Yes [] No (A

(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court wheré-the appeal was filed:

Docket or case number (if you know): - \
Date of the court’s decision: .

Result (attach a copy of the court’s opinion or order, if available):

~

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this

issue:

Page 7 of 13

 
 

Case 1:20-cv-00259-UNA Document1 Filed 01/31/20 Page 30 of 38

AO 243 (Rev 09/17)

GROUND THREE:

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

(b) Direct Appeal of Ground Three:
(1) Ifyou appealed from the judgment of conviction, did you raise this issue?
Yes|_| No [| .
(2) If you did not raise this issue in your dicgct appeal, explain why:
\

(c) Post-Conviction Proceedings:
(1) Did you raise this issue in any-post-conviction motion, petition, or application?

Yes|_| No[_ |

(2) If you answer to Question (c)(1) is “Yes,” state:

Type of motion or petition: ‘

Name and location of the court where the motion or petition was filed:

Docket or case number (if you-know):
Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, if available):

(3) Did you receive a hearing on your motion, petition, or application?

Yes [| No [|

(4) Did you appeal from the denial of your motion, petition, or application?

Yes [| No [J

(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?

Yes [| No [|

iy i"

Wy
rN

 
 

Case 1:20-cv-00259-UNA Document1 Filed 01/31/20 Page 31 of 38

AO 243 (Rev. 09/17)

(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the anneal was filed:

\ fn : \ 4 ,
Docket or case number (if you know): \ ASG >
Date of the court’s decision: a Qh GUS AL i
Result (attach a copy of the court’s opinion or order, if available):
- \

(7) If your answer to Question ()(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this

s

issue:

Yuma a Vi Quit sk Vig \ uok Neu Ul

 

‘ICQ i

GROUND FOUR:

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

(b) Direct Appeal of Ground Four: . a :
(1) Ifyou appealed from the judgment of conviction, did you raise this issue?

Yes [| No [|

(2) Ifyou did not raise this issue in your direct appeal, explain why:

(c) Post-Conviction Proceedings: .

(1) Did you raise this issue in any post-conviction motion, petition, or application?

Yes [| No [|

(2) If you answer to Question (c)(1) is “Yes,” state:

, Page 9 of 13

 
 

Case 1:20-cv-00259-UNA Document1 Filed 01/31/20 Page 32 of 38

AO 243 (Rev 09/17)
Type of motion or petition:
Name and location of the court where the motion or petition was filed:

\
Docket or case number (if you know): 4

‘

Date of the court’s decision:

Result (attach a copy of the court’s opinion orord , if available):

(3) Did you receive a hearing on your motion, petition, or application?

Yes [| No [|

(4) Did you appeal from the denial of.your motion, petition, or application?

Yes [| No [| \

(5) If your answer to Question (c)(4) is “Y

Yes [| No [|

(6) If your answer to Question (c)(4) is “Yes,”

  
 

Name and location of the court where the appeal was filed:
Docket or case number (if you know):

Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, if available):

(7) ‘If your answer to Question (c)(4) or Question (¢)(5) is “No,” explain why you did not appeal or raise this

issue:

13. Is there any ground in this motion that you have not previously presented in some federal court? If so, which
ground or grounds have not been presented, and state your reasons for not presenting them:

Page 10 of 13

 
 

Case 1:20-cv-00259-UNA Document1 Filed 01/31/20 Page 33 of 38

AO 243 (Rev. 09/17)

14,

15.

16.

17.

Do you have any motion, petition, oy appeal now pending (filed and not decided yet) in any court for the
Wo eed

If “Yes,” state the name and location of the court, the docket or case number, the type of proceeding, and the

you are challenging? Yes

issues raised.

(ety MNO uk ¢ src Cyark jt wide fo
Ae C PLY VALOIS POLL We
ANA saute ue Hae ie

VL Cb CU
Sera A \ - A

Give the name and ee if known, of each attorney who sepresented you in the following stages of the

judgment you are challenging: us
(a) At the preliminary hearing: S/o .
oo. . . a /
(b) At the arraignment and plea: /
/

(c) At the trial:

(d) At sentencing:

(e) On appeal: . . a \

(f) In any post-conviction proceeding:

(g) On appeal from any ruling against you in a post-conviction proceeding:

Were you sentenced on more than one court of an indictment, or on more than one indictment, in the same court

and at the same time? Yes [| No [| -

Do you have any future sentence to serve after you complete‘ the sentence for the judgment that you are
challenging? Yes [ ] No [| J

f
(a) Ifso, give name and location of court that imposed the other sentence you will serve in the future:

*
‘

(b) Give the date the other sentence was imposed: \ -
(c) Give the length of the other sentence:

(d) Have you filed, or do you plan to file, any motion, petition, or application that challenges the judgment or
sentence to be served in the future? Yes [| No [|

Wh " page ll of 13

 
 

'

Case 1:20-cv-00259-UNA Document1 Filed 01/31/20 Page 34 of 38

AO 243 (Rev 09/17)

18. TIMELINESS OF MOTION: If your judgment of conviction became final over one year ago, you must explain
why the one-year statute of limitations as contained in 28 U.S.C. § 2255 does not bar your motion.* 1
,

AS Vo les A \ ae 0S CY ec bo C
45 We No howd BU (Ee Teeat vay a

 

* The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) as contained in 28 U.S.C. § 2255,
paragraph 6, provides in part that:
A one-year period of limitation shall apply to a motion under this section. The limitation period shall run
from the latest of —
(1) the date on which the judgment of conviction became fina];
(2) the date on which the impediment to making a motion created by governmental action in violation of
the Constitution or laws of the United States is removed, if the movant was prevented from making such a
motion by such governmental action;
(3) the date on which the right asserted was initially recognized by the Supreme Court, if that right has
been newly recognized by the Supreme Court and made retroactively applicable to cases on collateral
review; or
(4) the date on which the facts supporting the claim or claims presented could have been discovered

through the exercise of due diligence.
\ f Page 12 of 13
 

»

Case 1:20-cv-00259-UNA Document1 Filed 01/31/20 Page 35 of 38

AO 243 (Rev 09/17)

Therefore, movant asks that the Court grant the following relief: vis a 60 | a 009-0.
WB®) § GW tor ite Le lores ¢ Vie huulatiks Whe one

or any other listo which ik may be as

ban, bcos nD il\te

Nh) oe. of “ey i i. CL ay

et

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Motion

under 28 U.S.C. § 2255 was placed in the prison mailing system on q AO a0 Q vale Iho

Hic datg, ee

at

   
 

Executed (signed) on _ “hi q OO ( lo. ih On.
ourtte Sia

Signature of Movant

If the person signing is not movant, state relationship to movant and explain why movant is not signing this motion.

oS

on

| Page 13 of 13
 

Case 1:20-cv-00259-UNA Document1 Filed 01/31/20 Page 36 of 38

(DO NOT WRITE ON SAMPLE FORM)

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing [Insert Title of Document

here] was served by first-class mail, postage prepaid, on the a) day of
‘Lf \ HUN, 20 upon:

[List, Defendants an ddresses here] 1 uf
Wwe Yhe howd ey i
We vines rf oes jo

    
   
 

(Signature) Lown ur Oo
Ya co *

 
 

Case 1:20-cv-00259-UNA Document 1 ‘Filed 01/31/20 Page 37 of 38

   

ODDZIAt ZEWNETRZNY W LUBLINCU
ZAKLADU KARNEGO W HERBACH

‘ OO Wptyneto ditia ..£..t2cccoeecrsencs
Viet! o
WAY i Q ” pi

Lusted Stokes Court +
HH Cast tuto /

A 308 Hage WW OuL|

/\

AY ator? Woy at he a Rot ULASS

mare Le TNA

corer VAN Ve 120 DY L sine

 

 
 

Case 1:20-cv-00259-UNA Document1 Filed 01/31/20 Page 38 ones

- "ay wally QICINRA HENRY
LQ — $00 sLiNiee

la | her ue ollbhintec

 
